CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated January 22, 2009 relating to Dreyfus New York AMT-Free Municipal Bond Fund for the fiscal year ended November 30, 2008 which is incorporated by reference in this Registration Statement (Form N-1A No. 33-7497 and 811-4765) of Dreyfus New York AMT-Free Municipal Bond Fund. ERNST & YOUNG LLP New York, New York March 23, 2009
